DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.  Claims 1-16 are examined.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding Claim 2:
The recitation “a first derivative” (ll. 1-2) is believed to be in error for – the first derivative –.
Appropriate correction is required. 
Claims 1 and 2 are objected because it is not clear what is claimed by “a first derivative of the speed relationship is from 0.95 to 1.05”. Applicant is asked to provide a mathematical definition for said “first derivative of the speed relationship”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal 2013/0195648 in view of Sheridan 2017/0211484 and further in view of Camhi 2013/0199204. 
Regarding Claim 1, Agrawal teaches a turboshaft gas turbine engine 10 (Fig. 2A) comprising, in fluid flow series, a gas-generator compressor 34, a combustor 36, a gas-generator turbine 38, and a free power turbine 22 (Fig. 2A).
Agrawal does not teach the rotational speeds of the turbines are dependent upon an outlet temperature of the combustor, and a speed relationship between the turbines is defined as the ratio of rotational speeds of the turbines over a running range of non-dimensional power outputs of the gas turbine engine; 10a first derivative of the speed relationship is from 0.9 to 1.1, throughout operating speeds of the free power turbine between 15,000 and 30,000 RPM and operating speeds of the gas-generator turbine between 40,000 and 55,000 RPM.
Sheridan teaches 
operating speeds of the gas-generator turbine between 40,000 and 55,000 RPM (between about 48,000 rpms and about 50,000 rpms) ([0001; 0015 and 0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gas-generator turbine 38 of Agrawal and operate it at speeds between 40,000 and 55,000 RPM (between about 48,000 rpms and about 50,000 rpms), as taught by Sheridan,  because it was known in the prior art to operate the gas-generator turbine between 40,000 and 55,000 RPM to produce output power for driving several drive devices.
Agrawal in view of Sheridan does not teach the rotational speeds of the turbines are dependent upon an outlet temperature of the combustor, and a speed relationship between the turbines is defined as the ratio of rotational speeds of the turbines over a running range of non-dimensional power outputs of the gas turbine engine; 10a first derivative of the speed relationship is from 0.9 to 1.1, throughout operating speeds of the free power turbine between 15,000 and 30,000 RPM and operating speeds of the gas-generator turbine between 40,000 and 55,000 RPM.
Camhi teaches 
operating speeds of the free power turbine between 15,000 and 30,000 RPM (in range of 20,000 rpm to 50,000 rpm) ([0008]; Fig. 1. This range reads on the range claimed of 15,000 and 30,000 RPM).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the free power turbine 22 of Agrawal in view of Sheridan and operate it at speeds 15,000 and 30,000 RPM (in range of 20,000 rpm to 50,000 rpm), as taught by Camhi, because typical high operating speeds rpms of free power turbine between 15,000 and 30,000 RPM were well known, and achievable in the prior art for driving loads such as a rotary wing in rotation.
Agrawal in view of Sheridan and Camhi does not teach the rotational speeds of the turbines are dependent upon an outlet temperature of the combustor, and a speed relationship between the turbines is defined as the ratio of rotational speeds of the turbines over a running range of non-dimensional power outputs of the gas turbine engine; 10a first derivative of the speed relationship is from 0.9 to 1.1, throughout operating speeds of the free power turbine between 15,000 and 30,000 RPM and operating speeds of the gas-generator turbine between 40,000 and 55,000 RPM.

However, Agrawal in view of Sheridan and Camhi teaches a turboshaft gas turbine engine 10 comprising a gas-generator compressor 34, a combustor 36, a gas-generator turbine 38 operating at speeds between 40,000 and 55,000 RPM (between about 48,000 rpms and about 50,000 rpms), as taught by Sheridan, and a free power turbine 22 operating at speeds between 15,000 and 30,000 RPM (in range of 20,000 rpm to 50,000 rpm), as taught by Camhi, said turboshaft being capable of having the rotational speeds of the turbines that are dependent upon an outlet temperature of the combustor, and has a speed relationship between the turbines that is defined as the ratio of rotational speeds of the turbines over a running range of non-dimensional power outputs of the gas turbine engine; 10and a first derivative of the speed relationship is from 0.9 to 1.1 throughout operating speeds of the free power turbine between 15,000 and 30,000 RPM and operating speeds of the gas-generator turbine between 40,000 and 55,000 RPM, because if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.  

Regarding Claim 2, Agrawal in view of Sheridan and Camhi teaches the invention as claimed and as discussed above for claim 1.  However, Agrawal in view of Sheridan and Camhi, as discussed so far, does not teach a first derivative of the speed relationship is from 0.95 to 1.05.
However, Agrawal in view of Sheridan and Camhi teaches a turboshaft gas turbine engine 10 comprising a gas-generator compressor 34, a combustor 36, a gas-generator turbine 38 operating at speeds between 40,000 and 55,000 RPM (between about 48,000 rpms and about 50,000 rpms), as taught by Sheridan, and a free power turbine 22 operating at speeds between 15,000 and 30,000 RPM (in range of 20,000 rpm to 50,000 rpm), as taught by Camhi, said turboshaft engine being capable of having a first derivative of the speed relationship is from 0.95 to 1.05, because if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.  
Agrawal in view of Sheridan and Camhi teaches all the structural limitations as disclosed and as claimed that would, in its normal and usual operation, perform the functional limitations in the normal course of operation of the gas turbine.  Therefore, claim 2 is rejected as unpatentable over Agrawal in view of Sheridan and Camhi.  
Regarding Claim 3, Agrawal in view of Sheridan and Camhi teaches the invention as claimed and as discussed above for claim 1, and Agrawal further teaches
the gas-generator turbine 38 is a single-stage turbine (seen in Fig. 2A); and 15the free power turbine 22 a single stage turbine (seen in Fig. 2A).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Sheridan and Camhi, and further in view of Ryznic 2017/0298826. 






























Regarding Claim 4, Agrawal in view of Sheridan and Camhi teaches the invention as claimed and discussed above in claim 3.  However, Agrawal in view of Sheridan and Camhi does not teach a ratio of a turbine blade stress parameter (AN2) of the gas-generator turbine to the turbine blade stress parameter of the free power turbine is from 0.7 to 2.3.
Ryznic teaches that the turbine blade stress parameter (AN2) is a selection criteria for the blades’ material that once set, it is a structural-stress limitation that limits the shaft speed and mass flow inlet and outlet rates.  Therefore, the turbine blade stress parameter (AN2) is a result effective variable that 1) dictates the properties of the material to be selected for making the blades suitable for their operating environment (temperature, cooling ability, and centrifugal stresses caused by the rotation speed); and 2) affects compressor and turbine shaft speeds and mass flow inlet and outlet rates ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify the gas turbine engine 10 of Agrawal in view of Sheridan and Camhi and incorporate Ryznic’s teachings and change the turbine blade stress parameter (AN2) of Agrawal’s gas-generator turbine 38 and free power turbine 22 such that the ratio of the 20turbine blade stress parameters is from 0.7 to 2.3, in order to optimize turbine speed to not exceed the ability of the rotating blade to withstand the centrifugal stress caused by the rotation speed (Ryznic; [0008]).
Therefore, the prior art recognizes turbine blade stress parameter (AN2) to be a result effective variable that affects turbine shaft speed, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of a turbine blade stress parameter (AN2) of the gas-generator turbine to the turbine blade stress parameter of the free power turbine is from 0.7 to 2.3, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 5, Agrawal in view of Sheridan, Camhi and Ryznic teaches the invention as claimed and discussed above in claim 4.  However, Agrawal in view of Sheridan, Camhi and Ryznic, as discussed so far, does not teach said ratio of the 20turbine blade stress parameters is from 0.8 to 1.7.
Ryznic further teaches that the turbine blade stress parameter (AN2) is a selection criteria for the blades’ material that once set, it is a structural-stress limitation that limits the shaft speed and mass flow inlet and outlet rates.  Therefore, the turbine blade stress parameter (AN2) is a result effective variable that 1) dictates the properties of the material to be selected for making the blades suitable for their operating environment (temperature, cooling ability, and centrifugal stresses caused by the rotation speed); and 2) affects compressor and turbine shaft speeds and mass flow inlet and outlet rates ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Sheridan, Camhi and Ryznic’s gas turbine engine 10 and incorporate Ryznic’s teachings and change the turbine blade stress parameter (AN2) of Agrawal’s gas-generator turbine 38 and free power turbine 22 such that the ratio of the 20turbine blade stress parameters is from 0.8 to 1.7, for the same reason as discussed in rejection of claim 4 above.
Therefore, the prior art recognizes turbine blade stress parameter (AN2) to be a result effective variable that affects, i.e., limiting the turbine shaft speed in order to prevent the breakage of the blades, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of said ratio of the 20turbine blade stress parameters is from 0.8 to 1.7, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Sheridan and Camhi, and further in view of Phipps 2007/023938.
Regarding Claim 6, Agrawal in view of Sheridan and Camhi teaches the invention as claimed and discussed above in claim 3.  However, Agrawal in view of Sheridan and Camhi does not teach a ratio of a turbine disc stress parameter (U/                                
                                    √
                                
                            T) of the gas-generator turbine to the turbine disc stress parameter of the free power turbine is from 1 to 1.7.
Phipps teaches that the turbine disc stress is induced by the rotational speed and heating of the disc.  Phipps teaches that the turbine disc stress is a result effective variable that affects the turbine components usage lifespan ([0015-17]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify the gas turbine engine 10 of Agrawal in view of Sheridan and Camhi and incorporate Phipps’s teachings and change the turbine disc stress parameter (U/                        
                            √
                        
                    T) of Agrawal’s gas-generator turbine 38 and free power turbine 22 such that ratio of the 25turbine disc stress parameters is from 1 to 1.7, in order to optimize the turbine components life span (Phipps; [0017]).
Therefore, the prior art recognizes turbine disc stress parameter (U/                                
                                    √
                                
                            T) to be a result effective variable that affects turbine component life span, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of a turbine disc stress parameter (U/                                
                                    √
                                
                            T) of the gas-generator turbine to the turbine disc stress parameter of the free power turbine is from 1 to 1.7, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 7, Agrawal in view of Sheridan, Camhi and Phipps teaches the invention as claimed and discussed above in claim 6.  However, Agrawal in view of Sheridan, Camhi and Phipps, as discussed so far, does not teach said ratio of the 25turbine disc stress parameters is from 1.3 to 1.4.
Phipps further teaches that the turbine disc stress is induced by the rotational speed and heating of the disc.  Phipps teaches that the turbine disc stress is a result effective variable that affects the turbine components usage lifespan ([0015-17]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Sheridan, Camhi and Phipps’ gas turbine engine 10 and incorporate Phipps’s teachings and change the turbine disc stress parameter (U/                        
                            √
                        
                    T) of Agrawal’s gas-generator turbine 38 and free power turbine 22 such that the ratio of the 25turbine disc stress parameters is from 1.3 to 1.4, for the same reason as discussed in rejection of claim 6 above.
Therefore, the prior art recognizes turbine disc stress parameter (U/                                
                                    √
                                
                            T) to be a result effective variable that affects turbine component life span, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of said ratio of the 25turbine disc stress parameters is from 1.3 to 1.4, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Sheridan and Camhi, as applied to claim 1, and further in view of Bowman 2010/00164234.






















Regarding Claim 8, Agrawal in view of Sheridan and Camhi teaches the invention as claimed and discussed above in claim 3, and Agrawal further teaches 
gas-generator turbine 38 is a single-stage turbine (seen in Fig. 2A);

Agrawal in view of Sheridan and Camhi does not teach the free power turbine is a two-stage turbine.
Bowman teaches similar gas-generator turbine 50 and
the free power turbine 84 is a two-stage turbine (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Sheridan and Camhi’s single-stage free power turbine 22 with Bowman’s free power turbine 84 that’s a two-stage turbine, in order to increase the desired torque or speed (Bowman; [0059]). 
Regarding Claim 16, Agrawal in view of Sheridan and Camhi teaches the invention as claimed and discussed above in claim 1.  However, Agrawal in view of Sheridan and Camhi does not teach the gas-generator turbine and the free power turbine are arranged to contra-rotate.
Bowman teaches 
the gas-generator turbine 82 and the free power turbine 84 are arranged to contra-rotate (contra-rotatable) ([0024]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Sheridan and Camhi’s gas-generator turbine 17, and free power turbine 19 with Bowman’s gas-generator turbine 82 and the free power turbine 84 that are arranged to contra-rotate, for the same reason as discussed in rejection of claim 8 above.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Sheridan, Camhi, and Bowman, as applied to claim 8, and further in view of Ryznic.
Regarding Claim 9, Agrawal in view of Sheridan, Camhi, and Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view of Sheridan, Camhi, and Bowman, does not teach a ratio of the stress parameter (AN2) of the gas-generator turbine to the stress parameter of the first stage of the free power turbine is from 0.54 to 1.4.
Ryznic further teaches that the turbine blade stress parameter (AN2) is a selection criteria for the blades’ material that once set, it is a structural-stress limitation that limits the shaft speed and mass flow inlet and outlet rates.  Therefore, the turbine blade stress parameter (AN2) is a result effective variable that 1) dictates the properties of the material to be selected for making the blades suitable for their operating environment (temperature, cooling ability, and centrifugal stresses caused by the rotation speed); and 2) affects compressor and turbine shaft speeds and mass flow inlet and outlet rates ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Sheridan, Camhi, and Bowman’s gas turbine engine 10 and incorporate Ryznic’s teachings and change the turbine blade stress parameter (AN2) of Agrawal in view Bowman’s gas-generator turbine 38 and free power turbine 84 such that the ratio of the 20turbine blade stress parameters is from 0.54 to 1.4, for the same reason as discussed in rejection of claim 4 above.
Therefore, the prior art recognizes turbine blade stress parameter (AN2) to be a result effective variable that affects turbine shaft speed, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of the stress parameter (AN2) of the gas-generator turbine to the stress parameter of the first stage of the free power turbine is from 0.54 to 1.4, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 10, Agrawal in view of Sheridan, Camhi, and Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view of Sheridan, Camhi, and Bowman, does not teach said ratio of the 20turbine blade stress parameters is from 0.8 to 1.7.
Ryznic further teaches that the turbine blade stress parameter (AN2) is a selection criteria for the blades’ material that once set, it is a structural-stress limitation that limits the shaft speed and mass flow inlet and outlet rates.  Therefore, the turbine blade stress parameter (AN2) is a result effective variable that 1) dictates the properties of the material to be selected for making the blades suitable for their operating environment (temperature, cooling ability, and centrifugal stresses caused by the rotation speed); and 2) affects compressor and turbine shaft speeds and mass flow inlet and outlet rates ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Sheridan, Camhi, and Bowman’s gas turbine engine 10 and incorporate Ryznic’s teachings and change the turbine blade stress parameter (AN2) of Agrawal in view Bowman’s gas-generator turbine 38 and free power turbine 84 such that the ratio of the 20turbine blade stress parameters is from 0.62 to 1, for the same reason as discussed in rejection of claim 4 above.
Therefore, the prior art recognizes turbine blade stress parameter (AN2) to be a result effective variable that affects turbine shaft speed, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of the 5stress parameter (AN2) of the gas-generator turbine to the stress parameter of the second stage of the free power turbine is from 0.62 to 1, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Sheridan, Camhi, and Bowman, and further in view of Phipps. 
Regarding Claim 11, Agrawal in view of Sheridan, Camhi, and Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view of Sheridan, Camhi, and Bowman does not teach a ratio of a turbine disc stress parameter (U/                                
                                    √
                                
                            T) of the gas-generator turbine to the turbine disc stress parameter of the second stage of the free power turbine 10is from 0.92 to 1.5.
Phipps teaches that the turbine disc stress is induced by the rotational speed and heating of the disc.  Phipps further teaches that the turbine disc stress is a result effective variable that affects the turbine components usage lifespan ([0015-17]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Sheridan, Camhi, and Bowman’s gas turbine engine 10 and incorporate Phipps’s teachings and change the turbine disc stress parameter (U/                        
                            √
                        
                    T) of Agrawal in view Bowman’s gas-generator turbine 38 and free power turbine 84 such that ratio of the 25turbine disc stress parameters is 0.92 to 1.5, for the same reason as discussed in rejection of claim 6 above.
Therefore, the prior art recognizes turbine disc stress parameter (U/                                
                                    √
                                
                            T) to be a result effective variable that affects turbine component life span, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of a turbine disc stress parameter (U/                                
                                    √
                                
                            T) of the gas-generator turbine to the turbine disc stress parameter of the second stage of the free power turbine 10is from 0.92 to 1.5, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 12, Agrawal in view of Sheridan, Camhi, Bowman, and Phipps teaches the invention as claimed and discussed above in claim 12.  However, Agrawal in view of Sheridan, Camhi, Bowman, and Phipps, as discussed so far, does not teach said ratio of the turbine disc stress parameter is from 1.1 to 1.22.
Phipps further teaches that the turbine disc stress is induced by the rotational speed and heating of the disc.  Phipps further teaches that the turbine disc stress is a result effective variable that affects the turbine components usage lifespan ([0015-17]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify the gas turbine engine 10 of Agrawal in view of Sheridan, Camhi, Bowman, and Phipps and incorporate Phipps’s teachings and change the turbine disc stress parameter (U/                        
                            √
                        
                    T) of Agrawal in view Bowman’s gas-generator turbine 38 and free power turbine 84 such ratio of a turbine disc stress parameters is from 1.1 to 1.22, for the same reason as discussed in rejection of claim 6 above.
Therefore, the prior art recognizes turbine disc stress parameter (U/                                
                                    √
                                
                            T) to be a result effective variable that affects turbine component life span, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of the turbine disc stress parameter is from 1.1 to 1.22, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Sheridan, Camhi, and Bowman, as applied to claim 8, and further in view of Wadia 2017/0138202. 
Regarding Claim 13, Agrawal in view of Sheridan, Camhi, and Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view of Sheridan, Camhi, and Bowman, does not teach the gas-generator turbine comprises a stator having from 14 to 30 nozzle guide 15vanes. 
Wadia teaches that the number of stator vanes 72 and the number of rotor blades 74 in a turbine affect the Zweifel lift coefficient and the optimal lift for a gas turbine engine ([0004; 0034 and 0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Sheridan, Camhi, and Bowman’s gas-generator turbine 38 and incorporate Wadia’s teachings such that the gas-generator turbine 38 has 14 to 30 stator nozzle guide 15vanes, in order to optimize the Zweifel lift coefficient and achieve optimum lift for the gas turbine engine (Wadia; [0004]).
Therefore, the prior art recognizes the number of turbine stator nozzle guide vanes to be a result effective variable that affects turbine component efficiencies, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of the gas-generator turbine comprises a stator having from 14 to 30 nozzle guide 15vanes, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 14, Agrawal in view of Sheridan, Camhi, and Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view of Sheridan, Camhi, and Bowman, does not teach the gas-generator turbine comprises a rotor having from 30 to 60 turbine blades. 
Wadia teaches that the number of stator vanes 72 and the number of rotor blades 74 in a turbine affect the Zweifel lift coefficient and the optimal lift for a gas turbine engine ([0004; 0034 and 0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Sheridan, Camhi, and Bowman’s gas-generator turbine 38 and incorporate Wadia’s teachings such that the gas-generator turbine 38 has 30 to 60 rotor turbine blades15, for the same reason as discussed in rejection of claim 13 above.
Therefore, the prior art recognizes the number of turbine rotor blades to be a result effective variable that affects turbine component efficiencies, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of the gas-generator turbine comprises a rotor having from 30 to 60 turbine blades, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 15, Agrawal in view of Sheridan, Camhi, and Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view of Sheridan, Camhi, and Bowman, does not teach a ratio of the number of nozzle guide vanes in the stator to the number of turbine blades 20in the rotor is from 0.23 to 1.
Wadia teaches that the number of stator vanes 72 and the number of rotor blades 74 in a turbine affect the Zweifel lift coefficient and the optimal lift for a gas turbine engine ([0004; 0034 and 0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Sheridan, Camhi, and Bowman’s gas-generator turbine 38 and incorporate Wadia’s teachings so change the number of turbine stator nozzle guide vanes and the number of turbine rotor blades in the gas-generator turbine 38 such that ratio of the number of nozzle guide vanes in the stator to the number of turbine blades 20in the rotor is from 0.23 to 115, for the same reason as discussed in rejection of claim 13 above.
Therefore, the prior art recognizes the number of turbine stator nozzle guide vanes and the number of turbine rotor blades to be a result effective variable that affects turbine component life span, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of the number of nozzle guide vanes in the stator to the number of turbine blades 20in the rotor is from 0.23 to 1, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." It also noted that according to Fig. 2 of Wadia, the number of turbine rotor blades is equal to the number of nozzle guide vanes, which suggests a ratio of 1.00 – as claimed.
Response to Argument













































Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 06/29/2022, with respect to 35 U.S.C. 102(a)(1) and 103 rejections of claims 1-16 are moot because the arguments do not apply to the new combination of references necessitated by applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
However, it is noted that Applicant discloses a conventional turboshaft engine, and then it is limiting it by what it does (rotational speeds) and NOT by what it is, such as geometries and materials. Therefore, to the extent that the turboshaft engine is conventional, and without any further structural and material limitations disclosed or claimed, prior art turboshafts were deemed to operate at the performance parameters – subject to optimization for their intended use.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741